Exhibit 10.5




EMPLOYMENT AGREEMENT, effective as of November 10, 2010 (“Effective Date”), by
and between HI-TECH PHARMACAL CO., INC., a Delaware corporation with offices at
369 Bayview Avenue, Amityville, New York 11701 (the “Corporation”), and REUBEN
SELTZER, an individual residing at 21 Glenwood Drive, Great Neck, New York 11021
(the “Executive”).


W I T N E S S E T H


WHEREAS, the Corporation desires to secure the services of Executive upon the
terms and conditions hereinafter set forth; and


WHEREAS, Executive desires to render services to the Corporation upon the terms
and conditions hereinafter set forth.


NOW, THEREFORE, the parties mutually agree as follows:


 Section 1. Employment.  The Executive’s Consulting Agreement, dated September
12, 2008, has terminated on September 13, 2010.  The Corporation hereby employs
Executive and Executive hereby accepts such employment, as an executive of the
Corporation, subject to the terms and conditions set forth in this Agreement,
effective on such termination date.


Section 2. Duties.  Executive shall serve as Vice Chairman – Business
Development of the Corporation and shall properly perform such duties as may be
assigned to him from time to time by the Chief Executive Officer and/or Board of
Directors of the Corporation.  If requested by the Corporation, Executive shall
serve on any committee of the Board of Directors without additional
compensation.  During the term of this Agreement, Executive shall devote
substantially all of his available business time to the performance of his
duties hereunder at the Corporation’s facility at Amityville, New York unless
otherwise authorized by the Board of Directors.


Section 3. Term of Employment.  The term of this Agreement shall be effective as
of September 13, 2010 and shall continue until April 30, 2013 and shall
automatically renew for successive one year terms unless terminated by the
Corporation upon six months’ advance written notice to Executive of the
Corporation’s decision not to renew the Agreement, or by Executive, upon 30
days’ advance written notice to the Corporation, or unless earlier terminated
pursuant to the provisions of Section 5 hereof.


Section 4. Compensation of Executive.


4.1. Compensation.  As compensation for his services hereunder the Corporation
shall pay Executive an annual base salary (“Base Salary”) equal to $425,000
($8,854.17 per week).  The Base Salary shall be payable weekly less such
deductions as shall be required to be withheld by applicable law and
regulations.  Commencing on May 1, 2011 and for each fiscal year thereafter,
Executive shall be paid a Base Salary equal to the sum of (a) the Base Salary
for the immediately preceding year and (b) an amount determined by multiplying
the Base Salary in effect for the immediately preceding year by five (5%)
percent.  The increased Base Salary thereby established shall continue in effect
and for all purposes of this Agreement be defined as Base Salary during the term
of this Agreement until again adjusted as hereinabove provided.


 
 

--------------------------------------------------------------------------------

 
 
4.2. Bonus; Stock Options.


(a) In addition to his Base Salary, Executive may receive a bonus (“Bonus”)
during each year of employment during the term of this Agreement.  The Bonus for
each year shall be determined in accordance with the performance goals set by
the Compensation Committee of the Board of Directors and the President of the
Corporation in their sole discretion.  The Bonus may be based on, among other
things, Executive’s development and implementation of strategic objectives,
acquisitions, product development, strategic alliances, including, but not
limited to, licensing arrangements and joint ventures, financings and strategic
divestitures.  The Bonus shall be paid in cash within 30 days of November 1 of
each year.


(b) On the Effective Date, Executive shall receive options to purchase
forty-five thousand (45,000) shares of the Corporation’s Common Stock
(“Options”).  The Options shall be at fair market value on the Effective Date
and shall be governed in accordance with the terms and provisions of the
Corporation’s 2009 Stock Option Plan (the “Plan”).  In addition, during the term
of this Agreement, Executive shall be eligible to receive annually options to
purchase a minimum amount of fifty thousand (50,000) shares of the Corporation’s
Common Stock, each in accordance with the terms and provisions of the
Plan.  Such options shall vest in accordance with the terms of the Plan, a copy
of which shall be provided to Executive.  All options to purchase shares of the
Corporation’s Common Stock shall be granted annually to Executive on the same
date as all other stock options are granted to the Corporation’s employees and
management.  Nothing herein shall preclude the Corporation from granting
Executive additional options such as the Compensation Committee of the Board of
Directors, in its discretion, may authorize from time to time.


4.3. Expenses.  The Corporation shall pay or reimburse Executive for all
reasonable and necessary business, travel or other expenses incurred by him,
upon proper documentation thereof, which may be incurred by him in connection
with the rendition of the services contemplated hereunder.


4.4. Car Allowance.  In order to facilitate travel by Executive in the
performance of his duties hereunder, the Corporation shall furnish Executive,
without cost to him, with a Corporation owned or leased automobile of his
choice.  The Corporation shall pay all the expenses of maintaining, insuring and
operating said automobile upon presentation of appropriate vouchers and/or
receipts to the extent that the Corporation does not pay such expenses directly.


 
2

--------------------------------------------------------------------------------

 
 
4.5. Benefits.  During the term of this Agreement and all extensions thereto,
Executive shall be entitled to participate in such pension, profit sharing,
group insurance, option plans, hospitalization, and group health benefit plans
and all other benefits and plans as the Corporation provides to its senior
executives.


4.6. Discretionary Payments.  Nothing herein shall preclude the Corporation from
paying Executive such bonus or bonuses or other compensation, as the Board of
Directors, in its discretion, may authorize from time to time.


Section 5. Termination.


5.1. Termination.  This Agreement and Executive’s employment hereunder shall
terminate upon Executive’s death or Total Disability, upon termination of
employment of Executive For Cause, upon Executive leaving his employment
hereunder, or by the Corporation upon six months advance written notification to
Executive of the Corporation’s decision not to renew this Agreement.


5.2. Termination For Cause or Termination By Executive.  In the event Executive
is discharged For Cause, as hereinafter defined, or if this Agreement is not
renewed by the Corporation upon at least 6 months’ advance written notice or
Executive leaves his employment hereunder, this Agreement shall be deemed
terminated and the Corporation shall be released from all obligations to
Executive with respect to this Agreement, except as provided in Section 10.7
hereto.


5.3. Definitions.  As used herein, the term “For Cause” shall mean (i) the
Executive’s indictment, plea or conviction of any criminal violation involving
misappropriation of money or other property, dishonesty, fraud, breach of trust
or any other crime involving moral turpitude which constitutes a felony, whether
or not involving the Corporation; (ii) the Executive’s willful engagement in
gross misconduct in the performance of his duties that materially injures the
Corporation; (iii) the Executive’s violation of Sections 8 or 9 of this
Agreement; (iv) the Executive’s habitual drunkenness or habitual use of illegal
substances; (v) the Executive’s gross negligence or fraud in the conduct of his
duties hereunder; or (vi) the Executive’s willful and continuous failure to
substantially perform his duties under this Agreement, including but not limited
to failure resulting from gross insubordination.  A termination of Executive
pursuant to subparagraph (vi) shall occur only after the Board provides written
notice to Executive of his failure and 30 calendar days’ opportunity to cure
such failure.  An act of Executive will not be deemed “willful” unless done or
omitted to be done by Executive not in good faith and without reasonable belief
that the act or omission was in the Corporation’s best interests.


 
3

--------------------------------------------------------------------------------

 
 
5.4. Payments.  If Executive’s employment is terminated by the Corporation
without cause, or if Executive terminates his employment for Good Reason, as
defined in this Agreement, then the Corporation shall pay to Executive after
such termination, severance payments (“Severance”) equal to the sum of (i)
Executive’s Salary for the greater of six (6) months or the balance of the term
of this Agreement and (ii) the pro rata portion of Executive’s annual bonus for
the prior year.  The Severance shall be payable weekly less such deductions as
shall be required to be withheld by applicable law and regulations.  In
addition, the Corporation shall continue to keep in force and effect all health,
insurance and welfare benefits for Executive and Executive’s dependents for a
period of the lesser of the balance of the term of this Agreement from the date
of Executive’s termination or until Executive and his dependents are eligible
for similar health, insurance and welfare benefits from Executive’s new
employer. Executive shall not be entitled to Severance if the Corporation gives
six months advance written notice to Executive of the Corporation’s decision not
to renew this Agreement, or if Executive’s employment is terminated For Cause,
as defined in this Agreement, or if Executive’s employment is terminated due to
Executive’s death or Total Disability or if Executive’s employment is terminated
due to a Change in Control, as defined in this Agreement.  If Executive’s
employment is terminated due to a Change in Control, payments shall be made to
Executive in accordance with Section 11 of this Agreement.


5.5. Termination for Good Reason.  “Good Reason” shall include any of the
following, (i) any assignment of Executive’s duties inconsistent with
Executive’s position of Vice Chairman – Business Development or which
constitutes a significant reduction in authority, responsibilities, or status,
(ii) any demotion, including, but not limited to reporting to an individual in
the Corporation who is not the Corporation’s Chief Executive Officer or Board of
Directors, (iii) requiring Executive to have his principal place of employment
more than 15 miles beyond the Corporation’s principal place of business as of
the effective date of this Agreement, (iv) any attempted reduction in
Executive’s Base Salary, or other benefit plans, or the level, amount or value
of any accrued benefit, or (v) any attempted reduction of stock option grants
which are inconsistent with the provisions of this Agreement.


5.6. Stock Options.


(a) Upon the death or Total Disability of Executive, or in the event of a Change
in Control, all stock options granted to Executive under the Plan (“Stock
Options”) shall automatically become fully vested and immediately exercisable.


(b) In the event Executive is terminated without cause, or if the Executive
terminates for Good Reason, then Executive’s previously granted and unexercised
Stock Options shall continue to vest on their regular vesting dates until the
date this Agreement would have terminated had there not been a termination.


(c) In the event Executive is terminated For Cause or leaves his employment
hereunder other than for Good Reason, all unvested Stock Options shall
immediately terminate and be forfeited.


 
4

--------------------------------------------------------------------------------

 
 
(d) In the event there is a conflict between the terms of this Agreement and the
Plan, this Agreement shall govern.


Section 6. Disability.


6.1. Total Disability.  In the event Executive is mentally or physically
incapable or unable to perform his regular and customary duties of employment
with the Corporation for a period of ninety (90) days in any one hundred twenty
(120) day period, Executive shall be deemed to be suffering from a “Total
Disability” and the Corporation shall be entitled to terminate this Agreement.


6.2. Payment During Disability.  In the event Executive is unable to perform his
duties hereunder by reason of a disability, which disability does not constitute
Total Disability, the Corporation shall continue to pay Executive his Salary
during the continuance of such disability.  To the extent any proceeds from a
disability insurance policy owned by the Corporation are paid to Executive or
his designee, the Corporation shall receive a credit against its obligations
under this Section 6.2 in an amount equal to the proceeds.


Section 7. Vacations.  The Executive shall be entitled to a vacation of four (4)
weeks for each of the term and all extensions thereof, during which period his
Salary shall be paid in full.  The Executive shall take his vacation at such
time or times as Executive and the Corporation shall determine is mutually
convenient.


Section 8. Disclosure of Confidential Information.


8.1. Disclosure.  Executive hereby acknowledges that the principal business of
the Corporation is the marketing and distribution of generic and branded
pharmaceutical products and such other businesses as the Corporation may conduct
from time to time (the “Business”).  Executive acknowledges that he has and will
acquire confidential information concerning the Corporation, the Business, its
products, know-how, customers and plans and that, among other things, his
knowledge of the Business will be enhanced through his employment by the
Corporation.  Executive acknowledges that such information is of great value to
the Corporation, is the sole property of the Corporation, and has been and will
be acquired by him in confidence.


8.2. Confidentiality.  In consideration of the obligations undertaken by the
Corporation herein, Executive will not, at any time during or after the term of
Executive’s employment with the Corporation, directly or indirectly, use for
Executive’s own benefit or any other party’s benefit, or reveal, divulge or make
known to any person, any information which is treated as confidential by the
Corporation and not otherwise in the public domain.  Confidential information
shall not include information which was given to Executive by any third party
under no obligation of confidentiality, or information which Executive is
required to disclose as a result of a governmental investigation or by a court
order.  Executive agrees that all materials or copies thereof containing
confidential information of the Corporation in Executive’s custody or possession
will not, at any time, be removed from the Corporation’s premises without the
prior written consent of the Chief Executive Officer of the Corporation and
shall be delivered to the Corporation upon the earlier of (i) a request by the
Corporation or (ii) the termination of Executive’s employment with the
Corporation.  After such delivery, Executive shall not retain any such materials
or copies thereof.


 
5

--------------------------------------------------------------------------------

 
 
8.3. Survival.  The provisions of this Section 8 shall survive Executive’s
employment hereunder for a period of three years.


Section 9. Conflicts of Interest; Insider Trading.


9.1. Conflicts of Interest.  In order to avoid actual or apparent conflicts of
interest, except with the Corporation’s consent, Executive shall not have any
direct or indirect ownership or financial interest in any company, person or
entity which is: (i) a service provider to, or vendor of, the Corporation; (ii)
a customer of the Corporation; or (iii) a competitor of the
Corporation.  Executive shall not be deemed to have any direct or indirect
ownership or financial interest for any such interest that does not exceed two
percent (2%) of the issued and outstanding voting securities of any class of any
corporation whose voting capital stock is traded on a national securities
exchange or in the over-the-counter market.


9.2. General Requirements.  Executive shall observe such lawful policies of the
Corporation as may from time to time apply.


9.3. Insider Trading.  Considering that the Corporation is a publicly-traded
corporation, Executive hereby agrees that Executive shall comply with any and
all federal and state securities laws, including but not limited to those that
relate to non-disclosure of information, insider trading and individual
reporting requirements and shall specifically abstain from discussing the
non-public aspects of the Corporation’s business affairs with any individual or
group of individuals (e.g., Internet chat rooms) who does not have a business
need to know such information for the benefit of the Corporation.  Executive
hereby agrees to immediately notify the Corporation’s Compliance Officer in
accordance with the Corporation’s Insider Trading Policy prior to Executive’s
acquisition or disposition of the Corporation’s securities.


 
6

--------------------------------------------------------------------------------

 
 
Section 10. Indemnification.


10.1. Indemnification.  The Corporation hereby agrees to indemnify and hold
harmless Executive to the fullest extent permitted by the Corporation’s
Certificate of Incorporation, By-Laws, the Delaware General Corporation Law or
any other applicable law, as any or all may be amended from time to time. Such
reimbursements shall include but not be limited to Executive’s reasonable and
necessary out of pocket expenses including attorneys fees, settlement payments
and any other such costs and expenses.


10.2. Directors and Officers Policy.  The Corporation shall ensure that its
Directors’, Officers’, Insured Entity and Employment Practices Liability
Insurance policy (“D&O Policy”) shall cover Executive as an Insured Person, as
such term is defined in the D&O Policy.  Such D&O Policy is currently in effect
and the Corporation knows of no reason why such policy would be terminated or
allowed to lapse. If so, the Corporation shall immediately notify Executive of
such policy termination.


10.3. Undertaking.  To the extent that the Corporation advances payment for any
fees or expenses to Executive pursuant to this Section 10, such advance shall be
accompanied by a written undertaking by Executive to repay such amounts if it
shall be ultimately determined by a court of competent jurisdiction in a final
disposition, that Executive (i) is not entitled to be indemnified by the
Corporation or (ii) that the amount advanced exceeded the indemnification to
which he is entitled, in which case the amount of such excess shall be repaid to
the Corporation.


10.4. Notice.  As a condition precedent to his right to be indemnified
hereunder, Executive shall give the Corporation notice in writing as soon as
practicable of any claim made against him for which indemnity will or could be
sought under this Agreement.


10.5. Cooperation.  Executive shall fully cooperate with the Corporation in
connection with any matter, which results in the assertion of a claim by
Executive for indemnification hereunder.  The Corporation shall be entitled at
its own expense to participate in the defense of any proceeding, claim or
action, or, if it shall elect, to assume such defense, in which event such
defense shall be conducted by counsel chosen by the Corporation, subject to the
consent of Executive, which consent shall not be unreasonably withheld or
delayed.


10.6. Exceptions.  The Corporation shall not be liable under this Agreement to
make any payment in connection with any claim:


(e) for which payment is actually made to Executive under valid and collectable
insurance policies, premiums for which are paid by the Corporation or any of its
affiliates, except in respect of any deductible and excess beyond the amount of
payment under such insurance;


(f) for which Executive is indemnified by the Corporation otherwise than
pursuant to this Agreement, provided such amount has previously been paid to
Executive;


 
7

--------------------------------------------------------------------------------

 
 
(g) brought about or contributed to by the dishonesty of Executive seeking
payment hereunder; and


(h) by Executive who acts as a plaintiff suing the Corporation, its affiliates
or other directors, officers or shareholders of the Corporation or its
affiliates or other directors or officers of the Corporation or its affiliates
except with regard to Executive’s successful enforcement of Section 10.1 hereof.


10.7. Survival.  The obligations of the Corporation hereunder will survive (i)
any actual or purported termination of this Agreement by the Corporation or its
successors or assigns, whether by operation of law or otherwise, (ii) any change
in the Corporation’s Certificates of Incorporation or By-laws, and (iii)
termination of Executive’s services to the Corporation or its affiliates
(whether such services were terminated by the Corporation, such affiliate or
Executive), if such claim arises as a result of an occurrence prior to the
termination of this Agreement, whether or not a claim is made or an action or
proceeding is threatened or commenced before or after the actual or purported
termination of this Agreement, change in the Corporation’s Certificate of
Incorporation or By-laws, or termination of Executive’s services.


Section 11. Change in Control.


11.1. Payment on Change in Control.  The Corporation will provide or cause to be
provided to Executive the rights and benefits described below during the term of
this Agreement, following a Change in Control.  In the event of a Change in
Control the Corporation shall pay or cause its successor to pay to Executive, in
cash, in a lump sum within 15 days after the Change in Control, an amount equal
to 3 times Executive’s base compensation which equals the sum of the following:
(i) Executive’s annual salary on the day preceding the Change in Control, plus
(ii) Executive’s annual bonus for the year immediately preceding the Change in
Control.  In addition, following a Change in Control, at no cost to Executive,
(i) the Corporation shall maintain for Executive and Executive’s dependents, all
health, insurance and welfare benefits for the lesser of one year or until
Executive and his dependents are eligible for similar health, insurance and
welfare benefits from Executive’s new employer and (ii) to continue to pay to
Executive the automobile allowance provided in Section 4.4 hereof until the end
of the automobile lease then in effect (but not more than 2 years).


11.2. Change in Control Defined.  A “Change in Control” shall be deemed to occur
upon the earliest to occur after the date of this Agreement of any of the
following events;


(a) Acquisition of Stock by Third Party.  Any Person (as hereinafter defined) is
or becomes the Beneficial Owner (as hereinafter defined), directly or
indirectly, of securities of the Corporation representing forty (40%) percent or
more of the combined voting power of the Corporation’s then outstanding
securities (“Acquisition”).


 
8

--------------------------------------------------------------------------------

 
 
(b) Change in Board of Directors.  The date when Continuing Directors cease to
be a majority of the Directors then in office, it being understood that it shall
not be deemed a Change in Control as long as the majority of the Directors were
nominated by the Continuing Directors;


(c) Corporate Transactions.  The effective date of a merger or consolidation of
the Corporation with any other entity, and with the power to elect at least a
majority of the board of directors or other governing body of such surviving
entity; and


(d) Liquidation.  The approval by the shareholders of the Corporation of a
complete liquidation of the Corporation or an agreement for the sale or
disposition by the Corporation of all or substantially all of the Corporation’s
assets.


(e) Certain Definitions.  For purposes of this Section 11, the following terms
shall have the following meanings:


(i) “Person” shall have the meaning as set forth in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (“Exchange Act”); provided,
however, that Person shall exclude (i) the Corporation, (ii) any trustee or
other fiduciary holding securities under an employee benefit plan of the
Corporation, (iii) any corporation owned, directly or indirectly, by the
shareholders of the Corporation in substantially the same proportions as their
ownership of stock of the Corporation, and (iv) any members of the Seltzer
family, including affiliates, trusts and foundations for the benefit of Seltzer
family members.


(ii) “Beneficial Owner” shall have the meaning given to such term in Rule 13d-3
under the Exchange Act.


(iii) “Continuing Directors” as used in this Agreement shall mean the persons
who constitute the Board of Directors of the Corporation on the date hereof
together with their successors whose nominations were approved by a majority of
Continuing Directors.


Section 12. Miscellaneous.


12.1. Injunctive Relief.  Executive agrees that any breach or threatened breach
by him of Sections 8 or 9 of this Agreement shall entitle the Corporation, in
addition to all other legal remedies available to it, to apply to any court of
competent jurisdiction to enjoin such breach or threatened breach.  The parties
understand and intend that each restriction agreed to by Executive herein shall
be construed as separable and divisible from every other restriction, that the
unenforceability of any restriction shall not limit the enforceability, in whole
or in part, of any other restriction, and that one or more or all of such
restrictions may be enforced in whole or in part as the circumstances
warrant.  In the event that any restriction in this Agreement is more
restrictive than permitted by law in the jurisdiction in which the Corporation
seeks enforcement thereof, such restriction shall be limited to the extent
permitted by law.


 
9

--------------------------------------------------------------------------------

 
 
12.2. Assignment.  Neither Executive nor the Corporation may assign or delegate
any of their rights or duties under this Agreement, except as provided in
Section 10.5 hereof.


12.3. Entire Agreement.  This Agreement constitutes and embodies the entire and
complete understanding and agreement of the parties with respect to Executive’s
employment by the Corporation, supersedes all prior understandings and
agreements, if any, whether oral or written, between Executive and the
Corporation and shall not be amended, modified or changed except by an
instrument in writing executed by the party to be charged.  The invalidity or
partial invalidity of one or more provisions of this Agreement shall not
invalidate any other provision of this Agreement.  No waiver by either party of
any provision or condition to be performed shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same or any prior or subsequent
time.  An e-mail intending to amend or modify this Agreement shall not be
binding upon the parties.


12.4. Binding Effect.  This Agreement shall inure to the benefit of, be binding
upon and enforceable against, the parties hereto and their respective
successors.


12.5. Captions.  The captions contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.


12.6. Notices.  All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given when personally delivered or sent by fax or certified,
mail, postage prepaid, to the party at the address set forth above or to such
other address as either party may hereafter give notice of in accordance with
the provisions hereof.


12.7. Governing Law.  This Agreement shall be governed by and interpreted under
the laws of the State of New York applicable to contracts made and to be
performed therein without giving effect to the principles of conflict of laws
thereof.  Except in respect of any action commenced by a third party in another
jurisdiction, the parties hereto agree that any legal suit, action, or
proceeding against them arising out of or relating to this Agreement may be
brought in the United States Federal Courts in the State of New York or the
state courts, in the State of New York.  The parties hereto hereby accept the
jurisdictions of such courts for the purpose of any such action or proceeding,
and agree that venue for any action or proceeding brought in the State of New
York shall lie in the United States Federal Courts in the Eastern District or
any state court located in Nassau County, New York, as the case may be.  By its
execution hereof, the parties hereby irrevocably waive any objection and any
right of immunity on the ground of venue, the convenience of the forum or the
jurisdiction of such courts or from the execution of judgments resulting
therefrom.  The parties hereby irrevocably accept and submit to the jurisdiction
of the aforesaid courts in any such suit, action or proceeding.


 
10

--------------------------------------------------------------------------------

 
 
12.8. Counterparts.  This Agreement may be executed simultaneously in two or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
 
11

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.
 
 
HI-TECH PHARMACAL CO., INC.
 
 
/s/David Seltzer                                  
By: David Seltzer, President and Chief Executive Officer
Dated:  November 10, 2010
 
 
/s/Reuben Seltzer                               
REUBEN SELTZER
Dated:  November 10, 2010

 
 
12

--------------------------------------------------------------------------------

 
 